Citation Nr: 1447293	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a compensable initial disability rating for service-connected headaches.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  On August 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to a compensable initial disability rating for service-connected headaches is requested.

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is likely related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to a compensable initial disability rating for service-connected headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
2.  The Veteran has tinnitus that likely is a result of disease or injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claim

In a June 2010 decision, the RO granted service connection for headaches and assigned a noncompensable disability rating, effective April 20, 2009.  The Veteran disagreed with the assigned rating and perfected his appeal by filing a timely substantive appeal (VA Form 9) in May 2012.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in August 2013, the Veteran expressed his intent to withdraw from appeal the claim of entitlement to a compensable initial disability rating for headaches.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to a compensable initial disability rating for headaches; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review said appeal and it is dismissed.





II.  Tinnitus claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran has asserted that he incurred tinnitus due to noise exposure and a head injury during his military service.  Specifically, he stated that he sustained a head injury during a motor vehicle accident while he was stationed in Saudi Arabia.  See, e.g., the Board hearing transcript dated June 2014.

Service treatment records (STRs) are negative for diagnoses or complaints associated with tinnitus.  However, STRs confirm that the Veteran sustained a cervical spine and head injury with loss of consciousness in a head-on collision while he was serving in Saudi Arabia.  See the STRs dated February 1991 & March 1991.  In addition, it is undisputed that the Veteran sustained noise exposure from trucks in his military occupational specialty (MOS) of motor transport operator.

Post-service treatment records dated in March 2007 document the Veteran's complaint of ringing in the left year, which has been present for many years.

The Veteran was afforded a VA examination in December 2009 to address the claimed tinnitus.  The examiner noted the Veteran's report of tinnitus, as well as, his in-service exposure to gunfire noise and 14 ton tractor-trailer (driver) noise.  With respect to medical nexus, the examiner opined that he could not "provide an opinion in regard to service connection for tinnitus as a result of fracture of C-7 vertebrae and right scapula as this is outside an audiologist's scope of practice."
Accordingly, the Veteran was afforded another VA examination in March 2014 at which time the examiner noted the Veteran's report of continuous tinnitus dating from his military service.  The examiner reviewed the evidence of record and concluded that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is due to his military service.  The examined explained that the Veteran was exposed to noise during his active duty service, which likely caused his tinnitus.  See the VA examination report dated March 2014.

Moreover, as noted above, the Veteran has testified that his tinnitus arose during service and has existed since that time.  The Board finds such testimony is both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.

The Board has weighed the probative evidence of record including the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology and the medical opinion set forth by the March 2014 VA examiner.  The Board finds that the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).
ORDER

The appeal of the claim of entitlement to a compensable initial disability rating for service-connected headaches is dismissed.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


